79 U.S. 440
20 L.Ed. 446
12 Wall. 440
HENNESSYv.SHELDON.
December Term, 1870

1
ERROR to the Circuit Court for the Eastern District of Texas.


2
Sheldon, a citizen of New York, sued Hennessy, a citizen of Texas, on two notes. The defendant pleaded the general issue and payment. Judgment was given for the plaintiff, and the defendant took this writ of error and gave bond to cause the writ to operate as a supersedeas. There was no bill of exceptions.


3
Messrs. Albert Pike and R. W. Johnson, for the defendants in error, asserting that the writ of error was manifestly frivolous, vexatious, and for delay, asked affirmance and damages at the rate of ten per centum under the 23d Rule of court.*


4
No opposing counsel.


5
The CHIEF JUSTICE.


6
There is nothing in the record which tends to show error in this judgment, or to repel the conclusion that the writ is prosecuted merely for delay. The judgment must, therefore, be


7
AFFIRMED WITH TEN PER CENT. DAMAGES.



*
 See this rule, supra, 166.